


Exhibit 10.9

Long-Term Executive Incentive Plan—Performance Goals and Target Awards for the
2007-2009 Cycle

        The registrant maintains a shareholder-approved Long-Term Executive
Incentive Compensation Plan to provide certain executives, including the
executive officers, the opportunity to receive a cash award based on the
achievement of performance objectives over a three-year cycle. The Compensation
and Succession Committee of the Board of Directors establishes performance
measures for each cycle and sets threshold, target and maximum award
opportunities. The amount of each executive's payout is dependent on the
achievement of the performance measures. The Committee has the authority to
adjust the amount of awards payable under the Plan, but has no authority to
increase the amount of an award otherwise payable to a "covered employee" as
defined in Section 162(m)(3) of the Internal Revenue Code. Payments are made in
March of the year following the end of the respective cycle, after the Committee
has certified in writing the degree of attainment of the cycle's performance
goals.

        On February 20, 2007 the Committee approved performance measures and
target award opportunities for the 2007-2009 three-year performance cycle. The
award opportunities are based on three performance measures. 50% of the award
opportunity is based on a three-year adjusted average net income return on
equity measure, as compared to a peer group of companies representing both the
property/casualty and financial services industries. No payment based on this
return on equity measure is made unless that return exceeds the average rate on
three-year Treasury Notes over the three-year cycle, plus 200 basis points. 25%
of the award opportunity is based on a measure of Allstate Protection's growth
in policies in force ("PIF") over the three-year cycle, excluding property
insurance, Motor Club, and the loan protection business. The remaining 25% is
based on a measure of three year-average Allstate Financial operating income
return on capital. Threshold, target and maximum levels of performance are
established for each performance measure. If the maximum level of performance is
achieved, the award would be three times the executive officer's target award,
with target awards generally ranging from 40% to 155% of salary.

--------------------------------------------------------------------------------


